Citation Nr: 0921736	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-14 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service 
connection for arrhythmia and coronary artery disease, 
secondary to Vioxx prescribed for service-connected bilateral 
knee disorders, and as due to diabetes mellitus.

2.	Entitlement to service 
connection for a bilateral foot condition, secondary to 
service-connected bilateral knee and hip disorders. 

3.	Entitlement to a higher 
evaluation for right total knee replacement, currently 
evaluated as 30 percent disabling. 

4.	Entitlement to a higher 
evaluation for left total knee replacement, currently 
evaluated as 30 percent disabling. 

5.	Entitlement to a higher 
evaluation for right total hip replacement, with a history of 
right hip strain, initially rated at 10 percent, and 
following assignment of a temporary total evaluation for hip 
replacement from January 16, 2007 up until March 1, 2008, 
rated at 50 percent since then.

6.	 Entitlement to a higher 
evaluation for left total hip replacement, with a history of 
left hip strain and degenerative arthritis, initially rated 
at 10 percent, and following assignment of a temporary total 
evaluation for hip replacement from May 16, 2006 up until 
July 1, 2007, rated at 50 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 
1973, and from July 1978 to March 1984.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. A March 2005 decision denied claims for 
service connection for a cardiovascular disability secondary 
to medication for knee disorders and/or diabetes mellitus, 
and increased ratings for bilateral knee disorders status-
post knee arthroplasty procedures. The RO's February 2006 
decision denied service connection for a bilateral foot 
condition. That decision then granted service connection for 
bilateral hip strain and 10 percent ratings for each hip, 
effective May 5, 2005, and the Veteran appealed from the 
initial assigned evaluations. See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999). 


During pendency of the appeal, various RO decisions increased 
the level of compensation for bilateral hip disorders, 
including a June 2006 decision awarding a temporary 100 
percent rating for total left hip arthroplasty from May 16, 
2006, with a 30 percent rating resuming from July 1, 2007. In 
January 2007, the RO awarded a 100 rating for total right hip 
arthroplasty from January 16, 2007, with a 30 percent rating 
as of March 1, 2008. A more recent decision of June 2008 
assigned 50 percent ratings for both hips, retroactive to 
cessation of the temporary total evaluation in each instance. 
Notwithstanding this, claims for higher schedular ratings 
(apart from when the 100 percent evaluation was effective) 
remain on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).

In the above-referenced January 2007 rating decision, the RO 
also granted a claim then pending on appeal for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective from January 1, 2004. Hence, that matter is no 
longer before the Board. The claims remaining for higher 
disability evaluations under the rating schedule remain for 
consideration, however, as any further award would still 
constitute a cognizable benefit for VA purposes. 

Through a statement received in connection with a May 2009 
Written Brief Presentation, the Veteran has raised the 
additional issue of entitlement to service connection for 
hypertension, secondary to Vioxx prescribed for service-
connected bilateral knee disorders and as due to diabetes 
mellitus. This claim, however, is not currently developed or 
certified for appellate review. Accordingly, this matter is 
referred to the RO for appropriate consideration.







FINDINGS OF FACT

1.	The Veteran has been provided comprehensive notice of 
the evidence required to substantiate the claims on appeal, 
and apprised of the procedures for obtaining that supporting 
evidence and information. Moreover, VA has fulfilled its duty 
to assist him in obtaining the supporting evidence.

2.	The Veteran's arrhythmia and coronary artery disease are 
not proximately due to or the result of Vioxx prescribed for 
service-connected bilateral knee disorders, or service-
connected diabetes mellitus.

3.	The Veteran has sciatic neuropathy of the lower 
extremities that is etiologically related to his service-
connected bilateral knee and hip disorders.

4.	There is no indication of chronic residuals of either 
right or left knee total replacement procedures that consist 
of severe painful motion or weakness in the affected 
extremities. The Veteran also does not have limitation of 
motion or other compensable disability in these areas that 
would exceed the requirements for assignment of the current 
30 percent rating provided for each knee disorder.

5.	Prior to undergoing both right and left hip total 
replacement procedures,                the Veteran did not 
have compensable limitation of motion or other symptomatology 
involving either hip.

6.	Since the expiration of one-year and the surgical 
convalescence period from both right and left hip total 
replacement procedures, the Veteran has experienced markedly 
severe residual weakness, pain or limitation of motion 
following implantation of the prostheses.






CONCLUSIONS OF LAW

1.	The criteria for service connection for arrhythmia and 
coronary artery disease, secondary to Vioxx prescribed for 
service-connected bilateral knee disorders,            are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.	Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for a grant of service connection for 
sciatic neuropathy of the lower extremities, including to the 
bilateral feet. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).

3.	The criteria for a higher rating than 30 percent for 
right total knee replacement are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5055 (2008).

4.	The criteria for a higher rating than 30 percent for 
left total knee replacement   are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5055 (2008).

5.	The criteria for a higher initial rating than 10 percent 
for right total hip replacement from May 5, 2005 to January 
15, 2007 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5054 (2008).

6.	Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for a       70 percent rating for status 
post right total hip replacement, since March 1, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5054 
(2008).

7.	The criteria for a higher initial rating than 10 percent 
for left total hip replacement from May 5, 2005 to May 15, 
2006 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5054 (2008).

8.	Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for a       70 percent rating for status 
post left total hip replacement, since July 1, 2007.           
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5054 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).


The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from March 2002 through June 2008. The 
May 2006 Statement of the Case (SOC) and June 2008 
Supplemental SOC (SSOC) explained the general criteria to 
establish claims for entitlement to service connection and 
increased rating for service-connected disability. The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). While there is no 
indication of notification concerning both the disability 
rating and effective date elements of a pending claim for 
benefits consistent with the holding in the Dingess/Hartman 
decision, as the underlying claims for service connection are 
either being granted, or denied on the merits, the absence of 
notice on this subject has had no prejudicial effect upon 
adjudicating the appeal. See Bernard v. Brown, supra.  

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The RO has issued to the Veteran June 2008 correspondence 
which set forth the notice information prescribed by the 
Vazquez decision as to claims for increased ratings for right 
and left knee disorders status-post arthroplasty. A similar 
notice was not required as to the claims for higher ratings 
for right and left hip disorders, as these pertained to 
claims for increased initial evaluations since the effective 
date of service connection. See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a Notice of Disagreement (NOD) 
with the assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice). Nonetheless, the 
SOC and later SSOC clearly outlined the applicable rating 
criteria for evaluation of the service-connected hip 
disorders.   

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial March 2002 and February 2003 notice letters on claims 
for increased ratings for right and left knee disorders 
preceded issuance of the February 2006 rating decision on 
appeal addressing that claim, and hence met the above 
standard. The August 2005 correspondence on the claim for 
higher ratings for right and left hip disorders likewise 
preceded the February 2006 rating decision on appeal 
addressing that matter. In comparison, the February 2006 
correspondence on each of the claims being decided post-dated 
the March 2005 rating decision on appeal to the extent it 
denied service connection for a cardiovascular disability, 
and cannot be deemed timely notice. However, the Veteran has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the June 2008 SSOC 
readjudicating this claim. During this timeframe the Veteran 
underwent several VA Compensation and Pension examinations, 
and the RO obtained extensive VA outpatient records. There is 
no indication of any further available evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), service personnel records, and private 
treatment records. The Veteran has undergone several VA 
examinations. In support of his claims, the Veteran has 
provided additional records from private treatment providers, 
and several lay statements. He has previously requested a 
hearing before RO personnel, but has since revoked this 
request in lieu of a March 2007 Decision Review Officer (DRO) 
informal conference. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.







Background and Analysis 

Service Connection

A.	 Arrhythmia and Coronary Artery Disease

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including cardiovascular disease, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008). In addition, 
a claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).  
 
Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected. In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The Board finds that the preponderance of the competent 
evidence weighs against the establishment of service 
connection for arrhythmia and coronary artery disease on the 
theory of recovery the Veteran has indicated, as secondary to 
Vioxx prescribed for service-connected bilateral knee 
disorders, or in the alternative due to service-connected 
diabetes mellitus.

Service treatment history initially is absent mention of any 
symptoms, complaints or diagnosis of coronary artery disease 
or other cardiovascular disorder. 

The report of an August 1984 VA general medical examination 
indicates the Veteran had been informed he was a borderline 
diabetic, and advised to watch his diet following abnormal 
glucose tolerance tests. He stated he had a family history of 
hypoglycemia and diabetes. The diagnosis was in part, a 
history of borderline diabetes. 

An August 2001 VA neurologist's note indicates as to relevant 
history that by the Veteran's report in 1972 he was found on 
laboratory studies to be a mild, non-Insulin dependent 
diabetic, and that this continued to be a problem that he 
could control with diet alone. His blood sugar levels had 
never been greater than approximately 120. 

The Veteran underwent a coronary artery bypass in July 2003. 
Since then he had remained in a cardiac rehabilitation 
program at the Hampton VA Medical Center (VAMC).

An October 2004 evaluation report in connection with the 
inpatient procedure to insert an automatic implantable 
cardioverter defibrillator (AICD) indicates in the diagnostic 
summary diabetes mellitus, controlled with diet and exercise, 
glucose on chemistry of 86. There were no active issues 
related to diabetes identified or addressed during the 
Veteran's stay.  

The report of an October 2004 VA Compensation and Pension 
examination states as to the condition of diabetes mellitus 
that while in service following a glucose tolerance test a 
physician had informed the Veteran he had hyperglycemia. 
During the October 2004 examination, the Veteran reported 
that he had never had diabetes, or had to use insulin, and 
that at some point a mistake had likely been made in 
providing this diagnosis. The examination physician further 
noted that the Veteran was not claiming the diagnosis of 
diabetes, but was indicating he had hypoglycemia as if he did 
not eat sufficiently high carbohydrate meals he would become 
nervous. The diagnostic summary was that the Veteran did not 
take medications for diabetes nor ever did so, and that the 
entire history was one of hypoglycemia.  

A November 2004 RO rating decision reflects the grant of 
service connection for type II diabetes mellitus, associated 
with presumed herbicide exposure.

On VA examination again in February 2005, the Veteran 
indicated he was originally diagnosed with hypertension in 
2008. After an abnormal EKG in 2003 he was told he had 
sustained a myocardial infarction. He later underwent cardiac 
catheterization followed by five bypass graftings. He had 
another catheterization in October 2004 and also had an 
internal defibrillator device implanted in the left side of 
his chest. From a cardiac perspective he denied any chest 
pain or unusual shortness of breath or palpitations, 
dizziness, orthopnea, or other cardiac related symptoms. Risk 
factors for coronary artery disease included hypertension, 
elevated cholesterol, and that he was told he may have 
diabetes. He had also smoked cigarettes over the past 25 
years, and at that time was smoking one pack per day. 

The physician then offered a medical opinion as to whether 
Vioxx caused the Veteran's coronary artery disease. The 
Veteran's medical records from the Hampton VAMC were reviewed 
as part of this opinion. The physician observed that the 
Veteran had and continued to have multiple, strong, long-
standing risk factors for coronary artery disease of smoking, 
hypertension and diabetes. There was some recent evidence 
that Vioxx taken in certain doses for certain periods of time 
may contribute to heart disease in some individuals. In this 
situation, the significant coronary artery disease that the 
Veteran had took many years to develop. For this degree of 
disease to occur in a few years of Vioxx therapy was 
exceedingly unlikely. The physician further expressed the 
finding that the Veteran would most certainly have had 
significant heart disease even if he had not been given 
Vioxx.  He expressed the conclusion that it was less likely 
as not that the Veteran's Vioxx use caused his heart disease. 

The Veteran has provided a copy of a February 2006 medical 
journal article indicating that a scientific study had shown 
"a higher incidence of adjudicated serious cardiovascular 
thrombotic events in patients treated with VIOXX 50mg once 
daily" as compared to patients treated with other, over-the-
counter medications. The list of "adjudicated cardiovascular 
events" included myocardial infarction, unstable angina, and 
ischemic stroke. 

A May 2007 VA examination was conducted to obtain an opinion 
as to whether the Veteran's coronary artery disease had any 
relationship to diabetes. The medical history was that the 
Veteran himself denied ever being diagnosed with diabetes, 
and if anything described some instances when blood sugar was 
too low. There were some blood test results in his charts 
which showed blood sugars anywhere from 105 to 130, but these 
were non-fasting and not diagnostic of diabetes. Other risk 
factors for coronary artery disease included a history of 
smoking.  Following an examination, the physician then opined 
that having reviewed available medical records and by the 
Veteran's own history, there was no objective medical 
evidence to substantiate the diagnosis of diabetes mellitus. 
Accordingly, it was not possible for diabetes to have 
contributed to his coronary artery disease, and medically 
impossible to find any correlation between the two disorders. 
As to how coronary artery disease likely occurred, the 
physician noted risk factors of smoking, hypertension, and 
elevated cholesterol.

Based upon the above findings, the Veteran's current 
diagnosed arrythymia and coronary artery disease are not 
shown to have an objective association with either his 
identified Vioxx use for treatment of knee pain, or service-
connected diabetes mellitus. Considering first the Veteran's 
use of Vioxx, he contends that during the approximate 3 to 4 
year period he took this medication for his service-connected 
knee disorders, that it significantly contributed to coronary 
artery disease. As a result, he sets forth a theory of 
secondary service connection that coronary artery disease is 
etiologically related to his bilateral knee disorder status 
post total arthroplasty. See 38 C.F.R. § 3.310. 

On review of the file as to whether there is competent 
evidence to support this assertion, there is no direct 
statement from any VA or private treatment provider that 
Vioxx medication was the suspected cause of or contributing 
factor to heart disease in this case. The Veteran himself has 
provided a medical journal study indicating what is the now 
recognized knowledge that with regular use of Vioxx there is 
a documented increased risk of cardiovascular illnesses 
including myocardial infarction, ischemic stroke, and other 
disorders identified in the study. This information warranted 
further inquiry into what were the causative factors for      
the Veteran's diagnosed cardiovascular condition, though as a 
statement of a generalized medical principle such as a study 
cannot itself be determinative of what occurred in this 
particular case. See generally Wallin v. West, 11 Vet. App. 
509, 514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements, but in order to 
support medical causation must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion"). See also Timberlake 
v. Gober, 14 Vet. App. 122, 130 (2000), citing Hensley v. 
West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

In order to evaluate the potential significance of Vioxx use 
in this instance,              a medical opinion has been 
obtained from a qualified physician. See generally, Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may 
consider only independent medical evidence to support its 
findings, and where that evidence is insufficient, has the 
province to supplement the record by seeking an advisory 
opinion or ordering a medical examination). The February 2005 
VA examination resulted in the conclusion that the Veteran's 
use of Vioxx was less likely than not to have caused his 
coronary artery disease, determining that this condition had 
developed over several years and for a few years of Vioxx 
therapy to have worsened it was highly unlikely. The VA 
examiner noted other strong, long-standing risk factors for 
coronary artery disease including smoking and hypertension. 
This opinion rules out the use of prescribed Vioxx as the 
cause of a cardiovascular disorder. It further effectively 
rules out a secondary medical relationship on the basis of 
chronic aggravation of nonservice-connected disability by a 
service-connected disorder, given that the clinical data 
which was before the VA examiner clearly concerned Vioxx as a 
contributing factor to heart disease. There is no indication 
that the examiner limited his inquiry to whether Vioxx was 
the only cause of a cardiovascular disorder, as opposed to a 
contributing factor among several other causes. Hence, the 
preceding opinion sufficiently considered secondary service 
connection based upon both original causation and chronic 
aggravation. See 38 C.F.R. § 3.310(b). See also Anderson v. 
West, 12 Vet. App. 491, 495 (1999), citing Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996). It follows that a 
secondary etiological relationship between cardiovascular 
disease and the Veteran's use of Vioxx has not been 
established.

The next relevant consideration is the extent to which a 
claim for secondary service connection can be premised upon 
the Veteran's service-connected diabetes mellitus. The 
inquiry to establish the requisite causal relationship 
however indicates that         in fact the Veteran does not 
appear to currently have the underlying condition of diabetes 
mellitus. During an October 2004 VA examination, the Veteran 
noted that a physician in service told him he had diabetes 
following a glucose tolerance test, but otherwise there was 
no evidence since then to actually confirm that diagnosis. He 
had never required insulin or any documented treatment 
measures. There were several glucose tolerance tests the 
Veteran has since taken which revealed hypoglycemia. There 
was considerable indication from the Veteran himself that 
hypoglycemia may be the only appropriate diagnosis. The May 
2007 VA examination noted similar findings, and concluded 
that absent evidence to substantiate a diagnosis of diabetes 
mellitus that diabetes logically could not have been a 
contributor to heart disease. 

This medical determination by all indication reflects a 
thorough review of the record, and presents a definitive 
basis for why diabetes could not be a plausible factor in 
coronary artery disease. See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (indicating that access of examining 
physician to the veteran's claims file is a key factor in 
evaluating the probative value of a medical opinion). The 
RO's November 2004 decision to grant service connection for 
diabetes mellitus, still does not account for the relative 
absence of medical evidence that this disorder actually 
manifests to support the present claim. The Board notes that 
while there are some recent clinical records that state in 
part a diagnosis of diabetes mellitus these were entirely 
according to the Veteran's reported history, or based on 
reference to other medical records without an independent 
inquiry as a foundation. See e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (opinions relating a current disability 
to service should be based on an accurate factual premise, so 
as to have probative value).    

The Veteran's representative has raised the concern that the 
May 2007 VA examiner did not review the entire record, 
including evidence from 1984 and 2004. In each instance 
however, the Board notes that the primary source of 
information for the diagnosis stated in these records was the 
Veteran's subjective history, and by his more recent account 
a more apt characterization of his current condition is 
hypoglycemia. 

The representative has also drawn to the Board's attention 
the possibility that the Veteran has had pre-diabetes for 
numerous years, which over time had a detrimental effect. 
Pre-diabetes may be considered a state of potential diabetes 
mellitus, with normal glucose tolerance but with an increased 
risk of developing diabetes. See Stedman's Illustrated 
Medical Dictionary, 27th ed., at 1437 (2000). Here, however, 
there is no competent evidence to indicate this was the case. 
In view of what the May 2007 VA examiner characterized as 
generally normal glucose tolerance tests, and if anything, 
evidence of hypoglycemia, there is no indication of pre-
diabetes as an existing disorder to support this claim. As 
indicated, this physician provided some measure of certainty 
in his viewpoint that there was no objective medical evidence 
of diabetes mellitus. 

The Board has also taken into consideration the assertions of 
the Veteran in furtherance of his claims. As the Veteran is a 
layperson without a medical background and training however, 
his statement on a question such as the diagnosis, and/or 
etiology of a claimed disability is not dispositive and 
requires consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In summary, the requirement of a causal connection between 
arrhythmia and coronary artery disease, and either Vioxx use 
for knee pain or diabetes mellitus         has not been met, 
and the Veteran's claim for service connection for a 
cardiovascular disorder under this theory of secondary 
service connection is not established.

B.	 Sciatic Neuropathy to the Lower Extremities, Including 
the Feet

The Veteran has requested entitlement to service connection 
for a bilateral foot condition, as secondary to his service-
connected bilateral knee disorders, status post total knee 
arthroplasty procedures. 

An August 2001 VA outpatient neurological report indicates 
the impression in part of numbness in the toes, particularly 
the great toes, for the previous year approximately, 
suspected to be mild sensory neuropathy secondary to non-
Insulin dependent diabetes mellitus. 

The report of a March 2002 VA neurological evaluation 
indicates the Veteran's complaint that knee braces obtained 
from that facility provided some relief from knee pain, but 
when he removed the braces his toes and feet had a burning 
pain which was worse on the left side. The assessment was 
foot/great toe numbness relieved by wearing knee braces, and 
which according to the physician suggested an orthopedic type 
reason for his paresthesias. 

During an October 2004 VA examination in part for a bilateral 
knee disorder the Veteran described having had periodically 
numbness from the left inguinal area down to his legs and 
feet.
On an April 2005 evaluation by a VA orthopedic surgeon it was 
observed that the Veteran had continuing symptoms of both the 
knees and hips, including sciatica that presented with non-
dermatomal numbness in both feet. A November 2005 orthopedic 
follow-up note provides that bilateral hip pain, left worse 
than right radiated down both legs below the knees into the 
feet. The initial impression was peripheral vascular disease, 
and that it was unlikely that the source of his symptoms were 
hip arthritis. If however further vascular surgery evaluation 
was negative,            it was recommended the Veteran 
receive injection of pain medication at the hip region. An 
evaluation the following month revealed no significant 
peripheral vascular disease of the lower extremities. 

During a May 2008 VA orthopedic examination the Veteran 
described having pain laterally in both hips and anteriorly 
in both knees, without radiation. 

When considering the evidence in its entirety, there is 
sufficient basis to establish service connection for a 
bilateral foot condition, to consist of sciatic neuropathy 
from the bilateral knees and hips to the lower extremities. 
The reports of ongoing VA treatment and initial medical 
examination findings confirm the presence of sciatica. While 
the most recent orthopedic examination in May 2008 did not 
specifically show the presence of radiation, the above-
referenced treatment history clearly already provided 
evidence of the existence of such a disability. See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of 
a current disability may be satisfied when a claimant has a 
disability at the time a claim for compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim). 
As discussed below, evaluation of both the knees and hips 
continues to show a level of residual impairment following 
total arthroplasty procedures, and thus there is reason to 
indicate that previously manifested symptoms of sciatica 
should still be considered part of the overall condition 
attributable to these orthopedic disorders. The specific 
level of compensation to be awarded for the presence of 
sciatica moreover, may be staged based on time and degree of 
occurrence of symptomatology, and this matter may later be 
determined in the RO's decision implementing the instant 
award of benefits. Fenderson v. West, supra. 
Therefore, when affording the Veteran the benefit of the 
doubt as to the presence of current neurological 
symptomatology due to his service-connected hip and knee 
disorders, service connection for a bilateral foot condition 
is warranted. See 38 C.F.R. § 3.102. 

Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. In order to 
evaluate the level of disability and any changes in severity, 
it is necessary to consider the complete medical history of 
the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 
 
The Veteran has appealed the initial assigned disability 
ratings following the RO's grant of service connection for 
right and left hip disorders. Where a claimant appeals from 
the evaluation initially assigned for disability, 
consideration is required as to the propriety of a staged 
rating based on changes in the course of disability since 
service connection was granted under the decision in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 
Pertaining to the Veteran's remaining claims for increased 
rating, these involve the question of the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, in this type of increased rating claim as well, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). 
When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

A.	Right and Left Total Knee Replacement

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a prosthetic 
replacement of the knee joint will be evaluated at the 100 
percent level for one year following the implantation of the 
prosthesis. After a period of one year, a 60 percent rating 
may be assigned where there are chronic residuals of the knee 
replacement procedure consisting of severe painful motion or 
weakness in the affected extremity. Where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, then the disability should be rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of leg extension) or 5262 (impairment of the 
tibia and fibula). However, the minimum rating that may be 
assigned is 30 percent.                  

A supplemental note to Diagnostic Code 5055 provides that the 
100 percent rating for one year following implantation of the 
prosthesis will commence after the initial grant of the one 
month total rating assigned under 38 C.F.R. § 4.30 
(pertaining to convalescent ratings) following hospital 
discharge.

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable rating when flexion is 
limited to 60 degrees. A 10 percent rating requires flexion 
limited to 45 degrees; a 20 percent rating requires flexion 
limited to 30 degrees; and the highest available 30 percent 
rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 


Medical evidence prior to when the Veteran filed his claim 
for increased rating, shows in November 2001 an orthopedist's 
assessment of right knee meniscal tear.  

The Veteran underwent left knee arthroscopic surgery and 
total knee replacement in July 2002. There were no noted 
complications. A right knee arthroplasty was completed in 
November 2002. There was no indication of any complications. 
On follow-up evaluation in August 2002 the Veteran reported 
having mild pain, with range of motion consisting of flexion 
to 120 degrees, and extension to 0 degrees in both knees, 
mild swelling, and no evidence of infection. 

An April 2003 administrative decision by the Social Security 
Administration indicates the Veteran was deemed to be 
disabled effective July 17, 2002 due to the diagnosis of 
osteoarthritis and allied disorders.  

An outpatient evaluation by a VA orthopedist in February 2004 
notes complaints of bilateral knee pain, with left and right 
knee capacity for forward flexion of 110 degrees. A March 
2004 report indicates the Veteran described having some pain 
with standing, not walking, and that was intermittent in 
occurrence. Range of motion of the knees was flexion to 120 
degrees, extension to 0 degrees bilaterally, with mild 
swelling. The physician observed that the pain in the legs 
did not have a neurological/vascular etiology, and there was 
no decrement in the function of the knees. He could not 
ascertain a clearly defined etiology of the bilateral leg 
pain. 

On an October 2004 VA Compensation and Pension examination, 
the Veteran described symptoms of inability to walk more than 
150 feet, or to stand for more than 15 minutes at a time. He 
indicated there was no locking or instability, but there was 
swelling and periodic numbness. An objective examination of 
the knees revealed no heat, redness, or effusion. There was 
bony prosthetic swelling. There was also a slight flexion 
stance to the right knee. It could not be extended to                 
0 degrees, but was held at a 20 degree stance and could be 
further flexed to            105 degrees. Range of motion in 
the left knee was flexion to 110 degrees, extension to 0 
degrees. There was no pain, fatigue, weakness, lack of 
endurance, incoordination or ankylosis. There was negative 
drawer and McMurray testing.   The Veteran had a 15 degree 
valgus deviation of the tibia on the femur. He had no 
recurrent subluxation, locking or crepitation. Gait and 
posture were normal, and there were no signs of abnormal 
weightbearing. X-rays of both knees were negative. The 
diagnosis was of no change, status-post bilateral knee 
replacement.

The Veteran again underwent examination in February 2005. He 
then reported that due to knee pain and swelling he began 
taking Vioxx as a pain reliever in 2000 or 2001. He described 
having severe pain and stiffness in his knees and that he had 
to limit all weight bearing activity. When walking more than 
10 to 15 steps he used a cane or walker. Objectively, there 
was no clubbing, cyanosis, or edema. Gait and posture were 
both abnormal. There was a one-half inch leg length 
discrepancy with the right leg shorter than the left. Signs 
of abnormal weightbearing included increased callosities on 
the left foot. The knees showed post-surgical scars 
anteriorly, a 22-cm vertical scar on the right knee and 24-cm 
vertical scar on the left side. The scars were flat, 
hypopigmented, and slightly indented, but did not cause any 
significant disfigurement. There was no drainage, infection 
or erythema. Range of motion of both knees showed flexion at 
90 degrees, and full extension on the left, although 
extension was lacking 5 degrees on the right. The Veteran 
walked with an antalgic gait limiting weight bearing on his 
right leg, and his gait was also abnormal in that the right 
foot deviated laterally with ambulation and he was unable to 
put his ankles together with standing due to genu valgus on 
the right. Drawer and McMurray's signs were negative 
bilaterally, and there was no evidence of subluxation, 
locking pain, or significant effusion. A right knee x-ray 
indicated possible early loosening of total knee replacement, 
and left knee x-ray was normal.  The diagnosis was 
degenerative arthritis bilateral knees, status-post bilateral 
total knee replacement. The examiner observed that from a 
musculoskeletal point of view, the Veteran's knees 
significantly limited all weight bearing activity.             
An assistive device for ambulation was considered medically 
necessary. 

On an October 2005 VA orthopedic examination the Veteran 
described having had severe pain in both of his knees, which 
worsened with all weight bearing activity. Physical 
examination indicated that there was no leg length 
discrepancy. The feet did not show any signs of abnormal 
weightbearing, and gait and posture were normal. He had a 
very slow gait rather than a full striding gait, however no 
assistive devices were needed for ambulation. The range of 
motion in both knees consisted of flexion to 90 degrees, and 
extension to 5 degrees. The examiner could not determine 
additional limitation in degrees without resort to mere 
speculation. The right foot deviated laterally with 
ambulation, and there was significant genu valgus on the 
right. There was no evidence of recurrent subluxation, 
locking pain or joint effusion. There was slight crepitus in 
both knees with flexion and extension.        The diagnosis 
was degenerative arthritis in both knees, status post knee 
replacements. 

A further orthopedic examination in May 2008 indicated the 
Veteran described pain anteriorly in both knees without 
radiation. There were no apparent joint flare-ups. He did not 
report any episodes of dislocation or subluxation. There were 
no problems with activities of daily living. The Veteran 
could stand for about 10 to 15 minutes and walk probably for 
a couple of blocks, after which he had to rest and developed 
pain. Range of motion was flexion to 110 degrees on the right 
and 100 degrees on the left, extension to 0 degrees 
bilaterally. The Veteran had pain with all these movements 
and stopped when the pain started. There were no signs of 
fatigue, weakness, lack of endurance, edema, effusion, 
instability, or abnormal movement. There was crepitus in the 
left knee. There was no ankylosis or shortening of either of 
the lower extremities. The diagnosis was arthritis of the 
knees, status post bilateral knee replacements with 
residuals.

The Veteran's right knee total replacement is presently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, for knee replacement (with a 
prosthesis). 

The present matter originates from a claim for increase the 
Veteran filed on January 28, 2002, when the disorder was 
characterized as right knee chondromalacia patella and rated 
at 10 percent under Diagnostic Code 5257, for other 
impairment of the knee. This evaluation remained in effect up 
until November 22, 2002, exclusive of periods of temporary 
total evaluation for hospitalization under 38 C.F.R. § 4.30 
from March 20, 2002 to April 30, 2002, and May 3, 2002 to 
June 30, 2002. Then following right knee arthroplasty the 
Veteran received a 100 percent rating effective November 22, 
2002, with a 30 percent rating taking effect as of January 1, 
2004. 

The Veteran's left knee total replacement is rated as 30 
percent disabling under     38 C.F.R. § 4.71a, Diagnostic 
Code 5055, for knee replacement (with a prosthesis). 
This matter originates from a claim for increase the Veteran 
filed on January 28, 2002, when the disorder was 
characterized as left knee chondromalacia patella and rated 
at 10 percent under Diagnostic Code 5257, for other 
impairment of the knee. This evaluation remained in effect up 
until July 17, 2002, exclusive of a period of temporary total 
evaluation for hospitalization under 38 C.F.R. § 4.30 from 
April 9, 2002 to May 31, 2002. Following left knee 
arthroplasty the Veteran received a 100 percent rating 
effective July 17, 2002, with a 30 percent rating taking 
effect as of September 1, 2003. 

Reviewing these findings, the current assigned level of 
disability compensation for both the Veteran's right and left 
knee disorders, status post total arthroplasty, should remain 
in effect. The available evidence prior to the knee 
replacements is relatively limited, and there is no basis to 
assign any higher evaluation than the existing            10 
percent -- and this aside from the period of several months 
where the Veteran had temporary total evaluations in any 
event from other arthroscopic knee procedures. As further 
indicated, under Diagnostic Code 5055 a 100 percent 
evaluation was in effect from November 22, 2002 to December 
31, 2003 for one year following knee replacement for the 
right knee; and from July 17, 2002 to August 31, 2003 for the 
left knee. The RO then assigned the minimum 30 percent 
evaluation under Diagnostic Code 5055 effective January 1, 
2004 the right knee, and effective September 1, 2003 on the 
left side respectively. The remaining inquiry is whether 
higher ratings for each knee disability than 30 percent is 
warranted since then.

The rating criteria under Diagnostic Code 5055 provides that 
following expiration of one year from knee replacement, a 60 
percent rating is assignable for chronic residuals of severe 
painful motion and/or weakness in the affected extremity. As 
an alternative, the residuals of knee replacement may be 
directly evaluated under applicable diagnostic codes through 
the rating schedule. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The criteria for a 60 percent evaluation based upon severe 
painful motion or weakness were not met following January 1, 
2004 or since then. A March 2004 outpatient record reflects 
that range of motion in both knees was flexion to 120 
degrees, extension to 0 degrees. The Veteran did complain of 
some pain and swelling, but there was no other identifiable 
knee pathology. As to range of motion in particular, the most 
pronounced findings were on February 2005 VA examination 
consisting of flexion to 90 degrees bilaterally, full 
extension on the left, and extension to 5 degrees on the 
right; on one other instance, right knee extension was 
estimated at 20 degrees. More recent findings on the May 2008 
examination show improvement to flexion to 110 degrees on the 
right and 100 degrees on the left, extension to 0 degrees 
bilaterally. There was pain but only upon cessation of 
motion, and no further signs of functional loss due to 
fatigue, weakness, or other factors taken into account when 
determining limitation of motion. See Deluca v. Brown, supra; 
38 C.F.R. §§ 4.45, 4.59. These findings are at or near normal 
range of motion. 

The potential for severe level of knee joint weakness has 
also been evaluated, and the VA examinations initially showed 
indication of abnormal weightbearing and gait, significant 
genu valgus on the right, and leg length shortening. The May 
2008 examination in comparison notes some difficulty with 
weightbearing and gait, but does not reflect any of the 
remaining above-mentioned symptoms. Otherwise, there were no 
problems with activities of daily living, and the Veteran 
retained the capacity to stand for up to 15 minutes and walk 
at least several blocks at once.           A significant 
portion of any noted limitation in these physical activities 
can also be attributed to his hip disorder, for which the 
Board has recognized below in the assignment of a higher 
disability rating of 70 percent for each hip based on more 
marked level of symptomatology. See 38 C.F.R. § 4.14 
(according to the rule against "pyramiding," the evaluation 
of the same manifestation under various diagnoses is to be 
avoided); Esteban v. Brown, 6 Vet. App. 259 (1994). There     
have not been other residuals of attributable to knee 
weakness such as instability,   or recurrent locking or 
subluxation. On this basis, the criteria for a 60 percent 
evaluation are not met.

The next consideration is whether an intermediate evaluation 
is assignable under other provisions of the rating schedule. 
Based upon knee flexion, both knees have retained degrees of 
motion beyond that which would warrant a compensable 
evaluation under Diagnostic Code 5260. As to knee extension, 
the same finding applies when evaluating the left knee. 
During the examination in October 2004 the right knee 
remained held at a 20 degree stance and could not be further 
extended. Besides this one instance, the general evaluation 
history demonstrates at or near normal level of right knee 
extension. See 38 C.F.R. § 4.2 ("It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). There is also no evidence of structural impairment of 
either knee joint, for instance, impairment of the tibia and 
fibula for which under Diagnostic Code 5262 a maximum rating 
of 40 percent is assignable. As a result, a rating in excess 
of 30 percent is not warranted for either knee disorder under 
the provisions of the rating schedule.

The Veteran's representative has further contended that the 
limitation of weightbearing in this case is equivalent to 
loss of use of the bilateral lower extremities, as defined in 
38 C.F.R. § 4.63, and that a rating should be assigned by 
analogy under the rating provisions for lower extremity 
amputation. Under                38 C.F.R. 4.63, the term 
"loss of use" of a foot (for receipt of special monthly 
compensation) is defined as when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance. In this 
instance,   the Veteran retains substantial functional use of 
both lower extremities as to preclude applying the above 
provision. In particular, he does not have signs or symptoms 
which under section 4.63 will correspond to loss of use such 
as extremely unfavorable complete ankylosis of the knee, 
shortening of a lower extremity 3.5 inches or more, or 
complete paralysis of the external popliteal nerve. Hence, a 
rating in accordance with these provisions is not warranted.

In view of the above, a 30 percent rating for right and left 
knee disorders, status post total arthroplasty procedures 
remains the best approximation of the overall severity of 
these service-connected disorders. 

B.	Right and Left Hip Disorders

Status-post hip replacement surgery is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5054. Upon having undergone 
prosthetic replacement of the head of the femur or of the 
acetabulum, a 100 percent rating is warranted for 1 year 
following implantation of prosthesis. A 90 percent rating and 
special monthly compensation is warranted following 
implantation of prosthesis with painful motion or weakness 
such as to require the use of crutches. A 70 percent rating 
may be assigned for markedly severe residual weakness, pain 
or limitation of motion following implantation of prosthesis. 
A 50 percent rating is warranted for moderately severe 
residuals of weakness, pain or limitation of motion.                       
The minimum rating that may be assigned is 30 percent. 

The terms "markedly severe" and "moderately severe" to 
establish 50 percent and 70 percent ratings are not defined 
in the above criteria. Rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

Other potentially applicable diagnostic codes include 
Diagnostic Code 5251 under which a single 10 percent 
evaluation is warranted for limitation of extension to        
5 degrees. 

Diagnostic Code 5252 pertains to limitation of flexion of the 
thigh, and provides for a 10 percent rating is where flexion 
is limited to 45 degrees; a 20 percent rating where limited 
to 30 degrees; a 30 percent rating where limited to 20 
degrees; and a maximum assignable 40 percent rating, where 
limited to 10 degrees.

Diagnostic Code 5253 pertains to impairment of the thigh, and 
provides for a 10 percent evaluation when there is limitation 
of abduction of the thigh such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees. A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Normal range of motion for the hips consists of flexion to 
125 degrees, extension to 0 degrees, and abduction to 45 
degrees. 38 C.F.R. § 4.71a, Plate II.

The April 2005 report of a VA orthopedic surgeon indicates 
that the Veteran presented with continued symptoms in both 
the knees and hips. He also had sciatica with nondermatomal 
numbness in both feet. The hip pain had increased over 
several months. There was marked groin tenderness to 
palpation, worse on the left side.  Hip flexion was to 100 
degrees, with abduction of 25 degrees, and internal and 
external rotation of 25 degrees. X-rays showed a large 
femoral head cyst, with bilateral joint space narrowing and 
mild subchondral narrowing. The impression was of status-post 
bilateral total knee arthroplasty; bilateral hip joint 
osteoarthritis, moderate; and sciatica, left side. The 
physical expressed the viewpoint that the residual discomfort 
the Veteran was experiencing after total knee arthroplasty 
was most likely the referred pain from his arthritic hip 
joint. 

A June 2005 VA outpatient orthopedic report notes that x-rays 
demonstrated early degenerative joint disease of both hips, 
left greater than right. The option of pain relief medication 
injections was considered. This physician's October 2005 
report states that the Veteran was then unable to work, and 
would not be employable until after he obtained a bilateral 
total hip arthroplasty. 

The report of an October 2005 VA orthopedic examination 
indicates that for the past two years, both the Veteran's 
hips had been bothering him, and were extremely sore and 
painful, worse with weightbearing activity. He stated that 
although he    did not need anything to help him walk, he 
limited his weightbearing activities significantly. It was 
observed that both hips had tenderness to palpation at the 
hip joint. Range of motion was of flexion to 80 degrees, 
extension to 20 degrees, abduction 30 degrees, adduction 20 
degrees, external rotation 40 degrees, and internal rotation 
30 degrees. Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use. There was no evidence of ankylosis of 
either hip. All weightbearing was significantly limited, and 
motions of pulling, pushing, and lifting restricted. The 
examiner opined that because of the degenerative arthritis in 
both knees weightbearing forces were transmitted 
disproportionately to other parts of the body, including the 
hips which caused straining forces in the muscles of the hip 
joints, and led to development of bilateral hip strain. 

An October 2005 orthopedic progress note states that the 
Veteran had continued and increasing bilateral hip pain, 
worse on the left side. His ambulatory function was becoming 
more diminished, and he had adopted the use of a cane. The 
physician stated it was becoming inevitable that the Veteran 
would have to undergo total hip replacement. An assessment 
provided that month during a general medical consultation 
included mild degenerative joint disease of the hips 
bilaterally with chronic pain. 

The Veteran underwent a left total hip replacement procedure 
at the Portsmouth Naval Medical Center in May 2006. 

A follow up evaluation at the Hampton VAMC in December 2006 
indicated the Veteran ambulated with an antalgic gait with a 
cane. He described chronic severe pain when sitting for 
prolonged periods. Left hip flexion was 3-/5 and painful, and 
right hip flexion was 5/5. The assessment was degenerative 
joint disease of the hips bilaterally with chronic pain. The 
Veteran was considered a candidate for a long-acting opioid 
for pain modulation, however he could not tolerate several of 
these medications because of side effects. 

On VA orthopedic examination in May 2008, the Veteran 
reported pain laterally in both hips. The Veteran generally 
utilized a cane when walking. He demonstrated extension of 
the hips to 0 degrees bilaterally, flexion to 60 degrees 
bilaterally, abduction 15 degrees bilaterally, and adduction 
10 degrees bilaterally. There was pain with these movements 
and the Veteran stopped when the pain started. There were no 
signs of fatigue, weakness, lack of endurance, edema, 
effusion, instability, or abnormal movement. The diagnosis 
was arthritis of the hips, status-post bilateral hip 
replacements with residuals.

Total right hip replacement is currently evaluated at 50 
percent disabling under            38 C.F.R. § 4.71a, 
Diagnostic Code 5054. The RO in a February 2006 rating 
decision originally granted service connection for chronic 
right hip strain, and a    10 percent rating effective from 
May 5, 2005. Following right hip arthroplasty, this rating 
increased 100 percent effective January 16, 2007, and has 
resumed at the           50 percent level effective March 1, 
2008.

Total left hip replacement is evaluated at 50 percent 
disabling under Diagnostic Code 5054. The RO's February 2006 
rating decision granted service connection for chronic left 
hip strain and degenerative arthritis, and a 10 percent 
rating effective from May 5, 2005. Following left hip 
arthroplasty, this rating increased 100 percent effective May 
16, 2006, and has resumed at the 50 percent level effective 
July 1, 2007.

Based on the preceding findings, the Board will assign 70 
percent evaluations for both status-post right and left hip 
replacement under the applicable rating criteria, in each 
case effective from the expiration of the temporary total 
evaluation for hip replacement surgery. Diagnostic Code 5054 
provides that a 90 percent rating and special monthly 
compensation is warranted following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches. A 70 percent rating is assigned for 
markedly severe residual weakness, pain or limitation of 
motion following implantation of prosthesis. While not 
requiring crutches in this case, the evidence clearly 
reflects both on outpatient evaluation and VA examination 
that the Veteran required use of a cane when walking. Medical 
evidence of outpatient treatment further indicates the use of 
several strong pain relief medication injections for moderate 
to severe hip pain, and many of which the Veteran was unable 
to tolerate due to side effects. As indicated, weightbearing 
in general was also significantly limited and this is 
consistently noted on examination findings. Thus, while 
limitation of motion generally is not the primarily symptom 
of both hip disorders either prior to or since undergoing hip 
replacement procedures, there is sufficient other indication 
of markedly severe residuals to warrant assignment of a 70 
percent rating following these procedures. 

The requirements for this increase in rating having been 
shown, it is also considered that prior to each hip 
replacement procedure the Veteran did not have limitation of 
motion qualifying for a rating in excess of 10 percent on 
either side. The most substantial restriction upon joint 
mobility was on the October 2005 examination which indicated 
bilateral hip flexion to 80 degrees, extension to 20 degrees, 
abduction 30 degrees, adduction 20 degrees, external rotation 
40 degrees, and internal rotation 30 degrees. These results 
do not correspond to a higher rating under Diagnostic Codes 
5252 or 5253. The evidentiary basis for increased rating in 
this case is the medical evidence following the completion of 
bilateral knee replacement procedures.

A 70 percent rating is therefore awarded for status post 
right hip replacement effective from March 1, 2008, and also 
for left hip replacement, effective from July 1, 2007.

Conclusion

In adjudicating the claims for increased ratings on appeal, 
in addition to the rating schedule the potential application 
of the various other provisions of Title 38 of the Code of 
Federal Regulations have been considered, including 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). In this case, the Veteran has not shown 
that his service-connected bilateral knee and hip disorders 
have caused him marked interference with employment, meaning 
above and beyond that contemplated by his current schedular 
rating. He is currently in receipt of a TDIU taking into 
account the combined effect of all service-connected 
disabilities. As to the effect of the knee and hip disorders 
specifically under evaluation, he last worked in 2002 and has 
not returned to work because of an inability to walk or run 
for significant distances. However, the evidence does not 
show that the Veteran     could not carry out more sedentary 
forms of employment notwithstanding the impact of service-
connected orthopedic disorders. Rather, the current assigned 
disability ratings already take into account the impact upon 
employment capacity from each of these conditions. See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The 
Veteran's service-connected knee and hip disorders also have 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting service connection 
for a bilateral foot condition and higher ratings for right 
and left hip disorders following total replacement 
procedures, and denying the remaining claims presently under 
consideration. As to those matters which have been denied, 
the preponderance of the evidence is unfavorable on these 
claims, and under these circumstances the benefit of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R.           § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for arrhythmia and coronary artery 
disease, secondary to Vioxx prescribed for service-connected 
bilateral knee disorders, and as due to diabetes mellitus, is 
denied.

Service connection for sciatic neuropathy of the lower 
extremities, including to the bilateral feet, is granted.

A higher evaluation for right total knee replacement than 30 
percent is denied. 

A higher evaluation for left total knee replacement than 30 
percent is denied.

A higher initial rating than 10 percent for right total hip 
replacement from May 5, 2005 to January 15, 2007 is denied.

A 70 percent rating for status post right total hip 
replacement, since March 1, 2008, is granted, subject to the 
laws and regulations governing the payment of compensation 
benefits.

A higher initial rating than 10 percent for left total hip 
replacement from May 5, 2005 to May 15, 2006 is denied.

A 70 percent rating for status post left total hip 
replacement, since July 1, 2007, is granted, subject to the 
laws and regulations governing the payment of compensation 
benefits.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


